Citation Nr: 0026594	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  94-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a residuals of a 
cervical spine injury.  

2.  Entitlement to an evaluation in excess of 10 percent for 
status post gall bladder removal with hiatal hernia.  

3.  Entitlement to an evaluation in excess of zero percent 
for a postoperative ventral (incisional) hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969, from July 1971 to April 1980 and from March 1985 to 
January 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
high blood pressure, a cervical spine injury and degenerative 
joint disease of both knees, and which granted service 
connection for status post gall bladder removal with hiatal 
hernia and an incisional hernia, both rated as zero percent 
disabling from February 1993.  By rating decision dated in 
September 1996, the RO increased the evaluation of the status 
post gall bladder removal with hiatal hernia to 10 percent, 
effective from February 1993.  

The Board notes that the case on appeal was remanded to the 
RO in May 1997 for a VA examination and to obtain additional 
service medical records and private treatment records.  That 
development having been completed to the extent possible, the 
Board will proceed with adjudication of the claims.  In 
addition, the Board points out that it denied service 
connection for degenerative joint disease of each knee in the 
May 1997 decision. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a cervical spine injury is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

2.  The veteran's status post gall bladder removal with 
hiatal hernia is productive of no more than occasional 
dysphagia and esophageal reflux, with some abdominal pain, 
and is not productive of considerable impairment of health.

3.  The competent medical evidence shows no evidence of a 
ventral hernia.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a cervical spine injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for status post gall bladder removal with hiatal hernia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7318-7346 (1999).

3.  The criteria for an evaluation in excess of zero percent 
for a ventral hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7339 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran was in a car 
accident in April 1969 and sought treatment for neck pain.  A 
treatment record, dated in April 1969, notes that no head 
injury had been sustained.  The September 1969 release from 
active duty examination report reveals that the veteran 
reported a history of head injury.  He was also in a car 
accident in June 1978.  At hospital admission, he complained 
of severe headache.  The diagnosis was mild cerebral 
concussion, with no nerve or artery involvement.  X-ray 
examination of the cervical spine was normal.  Treatment 
records from August to November 1978 show that the veteran 
was treated for neck pain and headaches.  A record of 
treatment, dated in July 1981, shows that the veteran 
complained of numbness in his right arm and leg.  He also 
reported episodes of dizziness while driving.  A brain scan 
was normal.  Service medical records also show that the 
veteran underwent a cholecystectomy in 1988 and was diagnosed 
with a hiatal hernia, and underwent an incisional hernia 
repair in 1990.  At hospital discharge, the wound from the 
repair was noted to be well-healed.  The retirement 
examination report, dated in October 1992, shows that the 
veteran's head, neck, spine and musculoskeletal system were 
normal.  On the accompanying medical history, the veteran 
indicated that he had had frequent or severe headaches.  The 
examiner noted intermittent headache secondary to the 1978 
head injury.  

At the April 1993 VA examination, the examiner noted that the 
veteran underwent a cholecystectomy and that an incisional 
hernia had developed which had been successfully repaired.  
It was also noted that in-service X-ray examination showed a 
hiatus hernia.  The veteran reported that he still had 
occasional tenderness in the area of the surgical scar, which 
he attributed to the metal staples that remained in the 
abdominal muscles.  The veteran further reported that he had 
incurred a whiplash injury to the neck in a 1978 motor 
vehicle accident.  He stated that he still had frequent neck 
pain and stiffness.  

On examination, there was a well-healed and nontender 
surgical scar on the abdomen under the right subcostal 
margin.  The examiner noted that there was no incisional 
hernia and that the staples could not be palpated through the 
skin.  He also noted that the abdomen was soft, slightly 
obese, and nontender.  The musculoskeletal examination was 
unremarkable and there was no significant limitation of 
motion of the cervical spine in any plane.  X-ray 
examinations of the cervical spine were normal.  The relevant 
diagnoses were status post cholecystectomy; hiatus hernia; 
surgical repair of incisional hernia; and history of whiplash 
injury to the cervical spine in a 1978 motor vehicle 
accident. 

In his Notice of Disagreement, dated in February 1994, the 
veteran reported that he had had pain in the upper abdominal 
muscles along the incisional scar since gall bladder removal 
in 1988.  He indicated that the pain limited the amount of 
weight he was able to lift, exercising and sexual 
intercourse.  He also stated that the pain was exacerbated by 
the metal staples left in the abdominal area following the 
surgery.  The veteran further reported that as a result of 
the surgery, he developed an incisional hernia in 1990.  He 
also stated that as a result of head and neck injury that he 
sustained in association with a 1978 motor vehicle accident, 
he had had severe headaches, which occurred periodically.  

In his substantive appeal, VA Form 9, dated in July 1994, the 
veteran stated that as a result of his cervical spine injury, 
he had pain that originated at the rear base of the skull and 
caused pain to the head and eyes, and blurred vision.  He 
further stated that his hiatal hernia caused epigastric 
distress with substernal pain, pain in the left arm, reflux 
and regurgitation.  The veteran further stated that he had 
pain in the abdomen and in the area of the incisional scar.  

Private treatment records, dated in December 1994, from M. D. 
New, M.D., show that the veteran reported a history of 
reflux, both upright and supine, which was exacerbated by his 
consumption of caffeine, alcohol and cigarettes.  He noted a 
25-30 pound weight gain during the previous year.  The 
veteran reported retrosternal pyrosis, which sometimes caused 
chest pain and discomfort.  He gave no typical anginal 
symptoms, including radiation of pain into the jaw or arm, or 
congestive heart failure symptomatology.  He also reported 
epigastric burning sensation over the previous several 
months, but denied melena, hematemesis, emesis, nausea or 
vomiting.  Alternating constipation and diarrhea reportedly 
had been present since the cholecystectomy and the veteran 
believed he had seen a small amount of blood on the toilet 
paper or in the toilet bowl.  He noted herniation through his 
cholecystectomy scar during a recent coughing spell.  He 
denied liquid food dysphagia.  The veteran reported 
herniation through his cholecystectomy scar during a recent 
coughing spell; however, it could not be reproduced on 
examination.  He denied small bowel obstructive type 
symptomatology.  Intermittent solid food dysphagia was noted 
about once per month.  He denied liquid food dysphagia.  

Physical examination revealed that the abdomen was soft and 
nontender, except for mild tenderness in the epigastric 
region to deep palpation without abdominal mass, 
hepatosplenomegaly, and normoactive bowel sounds.  A long 
cholecystectomy scar was noted as a small defect, with no 
obvious herniation with Valsalva or in the sitting position.  
A rectal examination disclosed normal tone, no masses and 
Guaiac negative brown stool.  The examination report notes a 
13-pound weight gain during the prior six months.  The 
impressions were chronic gastroesophageal reflux disease 
(GERD), previous history of Schatzki's ring and incision 
hernia, currently asymptomatic and status post 
cholecystectomy.  Continued use of Zantac was recommended.  
It was further indicated that the incisional hernia could not 
be reproduced on physical examination.

At a January 1995 personal hearing before a Hearing Officer 
at the RO in St. Petersburg, Florida, the veteran testified 
that in about 1978 he had been involved in an auto accident 
and had hit his head on the windshield.  Transcript, p. 2.  
He stated that as a result, he began having neck pain, which 
caused severe headaches.  Tr., p. 3.  The veteran testified 
that he gets headaches up to five times per month, which last 
from 15 to 45 minutes, and that at the onset of pain around 
his eye, he had to stop what he was doing for a brief period, 
to include working, reading and driving, until the pain had 
subsided.  Tr., pp. 6-7.  He further testified that he has 
had continued problems associated with gall bladder removal 
and a hiatal hernia.  Tr., p. 11.  He stated that he wakes up 
in the middle of the night with a feeling that something is 
lodged in the back of his throat making it difficult to 
breathe, following which either the obstruction disappears or 
he vomits.  He stated that he is on a restricted diet, eats 
nothing after 8:00 p.m., sleeps partially elevated and takes 
Zantac, but still has episodes of gagging and choking at 
night.  The veteran further testified that metal staples in 
the abdominal area, along the surgical scar line, made 
exercising, sexual intercourse or physical stress, painful.  
Tr., p 12.  The veteran testified that during a recent 
coughing spell, the area below the scar line had become blue 
and had ballooned.  Tr. p. 13.  He stated that he had had to 
occasionally take time off from work due to the hiatal and 
incisional hernias.  Tr., p. 14.  

By rating decision, dated in September 1996, the RO increased 
the evaluation for status post gall bladder removal with 
hiatal hernia to 10 percent.  This rating was effective 
February 1993.

In July 1997, the National Personnel Records Center (NPRC) 
certified that no additional medical records were found 
pertaining to the veteran. By letter dated in August 1997, 
the RO contacted the veteran and notified him that it was 
unable to obtain additional service medical records and 
requested that the veteran provide more detailed information 
concerning his treatment during service, including the units 
to which he had been assigned and the dates and names of 
hospitals where he had been treated.  The veteran did not 
respond or provide additional information.

The veteran underwent esophagogastroduodenoscopy in April 
1998.  The report of examination shows that the stomach and 
duodenum were normal.  The impressions were consistent with 
Schatzki's ring and hiatal hernia.  The findings were 
negative for GERD.  Standard antireflux measures were 
recommended.  

On VA examination in November 1999, the veteran reported that 
he was employed at the Department of the Army and denied any 
work loss in the last year due to his service-connected 
disabilities.  He stated that he had occasional bouts of 
reflux at night with problems breathing and a "gagging type 
feeling" which occurred once per month, with the reflux.  He 
stated that sitting up and a low fat diet were helpful, in 
addition to his medications, including Prevacid and Zantac.  
He also noted that surgery, which had released the Schatzki's 
ring in the esophageal area, had also been helpful.  Physical 
examination revealed a surgical scar secondary to gall 
bladder removal.  No pain over the scar was noted.  There was 
no evidence of an incisional hernia.  The impression on X-ray 
examination was postoperative cholecystectomy; no evidence of 
obstruction.  The examiner reported that while X-ray 
examination disclosed evidence of a surgical staple from gall 
bladder surgery, he did not feel that the staple was the 
origin of the veteran's abdominal complaints.  Instead, the 
examiner opined that the complaints were related to his 
hiatal hernia and occasional reflux.  The examination report 
notes that no other gastrointestinal complaints were 
reported.  The veteran also reported having headaches since 
an accident in 1977, which occurred three to four times per 
week, with pain across the left eye and radiating to the left 
neck area.  X-ray examination of the cervical spine was 
normal.  The veteran denied having had any work loss as a 
result of either condition.  The relevant diagnoses were 
hiatal hernia with reflux, controlled with medication, with 
occasional episodes of gagging and discomfort; a history of 
scarring from reflux confirmed by endoscopy; and tension 
cephalalgia.  The examiner opined that the cephalalgia was 
not related to service-connected trauma.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

A well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (1999). Also, the Court has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
nonservice connected disability caused by a service connected 
disorder.  Allen v. Brown, 7 Vet. App. 430 (1995).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The Rating Schedule provides a zero percent evaluation for 
the nonsymptomatic residuals of removal of the gall bladder.  
A 10 percent evaluation requires mild symptoms.  A 30 percent 
evaluation requires severe symptoms.  38 C.F.R. § 4.114, 
Diagnostic Code 7318 (1999).

The Rating Schedule provides a 10 percent evaluation for a 
hiatal hernia with two or more of the symptoms required for a 
30 percent evaluation, but of less severity than is required 
for the 30 percent evaluation.  A 30 percent evaluation 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Diagnostic Code 7339 provides a zero percent rating for 
ventral hernia, postoperative status, healed, no disability, 
belt not indicated.  A 20 percent rating is assigned when the 
hernia is small, not well supported by belt under ordinary 
conditions, or under ordinary conditions.  The maximum rating 
of 100 percent is assigned for a massive, persistent hernia 
with severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable.  38 C.F.R. § 
4.114, Code 7339.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102 and 4.3 (1999).

Service Connection for cervical spine injury

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

The veteran contends that he injured his cervical spine in an 
in-service car accident in 1978, and that, therefore, service 
connection is warranted for residuals of the cervical spine 
injury.  He asserts that after the accident, he developed 
severe headaches and neck pain, that the pain originated at 
the base of his skull, and that he continues to have these 
headaches periodically.  The medical evidence submitted in 
support of the claim consists of service medical records, VA 
examinations, private treatment records and statements from 
the veteran.

Although the service records reflect that the veteran 
sustained a head injury in association with an automobile 
accident in 1978, there was no diagnosis of a cervical spine 
disability.  In fact, X-ray examination of the cervical spine 
at that time was normal.  The diagnosis was a mild 
concussion.  The report of physical examination at retirement 
in October 1992 did not include a medical diagnosis of a 
chronic cervical spine disorder.  Physical examination showed 
that the musculoskeletal system, including the spine, was 
normal.  While the examiner diagnosed intermittent headache 
secondary to the 1978 head injury, in connection with the 
veteran's complaint of frequent or severe headaches, the 
examiner did not diagnose a chronic cervical spine disorder.  
The service medical records do not show a chronic cervical 
spine disorder.  

The veteran has failed to provide competent medical evidence 
of a current cervical spine disorder.  X-ray examinations of 
the cervical spine in association with the April 1993 and 
November 1999 VA examinations were normal.  No diagnosis of a 
current cervical spine disorder was provided.  During the 
April 1993 examination, musculoskeletal examination was 
unremarkable and there was no significant limitation of 
motion of the cervical spine in any plane.  The examiner did 
not diagnose a current cervical spine disability despite the 
veteran's account of having sustained a whiplash injury to 
the cervical spine in the 1978 motor vehicle accident.  
Although the diagnosis included the prior history, it does 
not include a current medical diagnosis of a cervical spine 
disorder.  The November 1999 examination also does not 
include a diagnosis of a cervical spine disability despite 
the veteran's history of recurrent headache and neck pain 
since the in-service motor vehicle accident in 1978 or in 
1969.  Although that VA examiner diagnosed tension 
cephalalgia, he specifically opined that this was not related 
to any service-connected trauma.  

In the present case, the determinant issue is one of medical 
diagnosis and etiology; therefore, competent medical evidence 
must be submitted to make the claim well grounded.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded if no cognizable evidence is 
submitted to support a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Although the veteran is competent to 
describe neck pain and headaches, he is not qualified to 
diagnose a cervical spine disorder or the cause of any post-
service symptomatology such as chronic headaches.  

The veteran has not presented or identified medical evidence 
that supports a diagnosis of a cervical spine disorder 
manifested by neck pain and/or headaches.  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has not provided or identified competent medical 
evidence of a nexus between any in-service injury and a 
current disability manifested by neck pain or headaches.  
While the April 1993 VA examination report notes the 
veteran's history of a whiplash injury to the cervical spine, 
service medical records and other post-service records do not 
corroborate the version of the veteran's history reported to 
that examiner.  Therefore, that aspect of the examination 
report is not considered reliable evidence.  In LeShore v. 
Brown, 8 Vet. App. 406 (1995), the Court held that notation 
of clinical history as related to a medical professional does 
not transform that lay history, unenhanced by medical 
comment, into competent medical evidence.  The only evidence 
relating the neck pain and headaches to an in-service injury 
consists of statements from the veteran.  The evidence does 
not establish that he possesses a recognized degree of 
medical knowledge; therefore, his own opinions as to medical 
diagnoses and/or causation are not competent.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Absent evidence of current cervical spine 
disability or a qualified medical opinion linking a current 
cervical spine disability to the in-service injury, the claim 
is not well grounded.  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, , 126 F.3d 1464 (Fed. Cir. 1997).

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

Increased Evaluations

Initially, the Board notes that the veteran's claims are 
found to be well grounded under 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims that are plausible. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The veteran contends that residuals of gall bladder removal 
with a hiatal hernia are more disabling than the current 10 
percent evaluation reflects, thereby warranting an increased 
rating.  He asserts that he suffers from regurgitation, chest 
pain, arm pain, heartburn and waking up at night gagging and 
having difficulty breathing.  Finally, the veteran contends 
that the RO erred when it denied an increased evaluation for 
his incisional hernia.  He asserts that he is unable to lift 
objects weighing 30 pounds or more without experiencing pain 
along the surgical scar and that exercising and sexual 
intercourse are also painful.

Status post gall bladder removal with hiatal hernia

The evidence of record shows that the veteran is status post 
cholecystectomy with a hiatal hernia, which disability is 
manifested primarily by occasional bouts of reflux and 
dysphagia, especially at night, to include episodes of 
gagging and choking.  These symptoms have been associated 
with the veteran's hiatal hernia.  In fact, he is 
nonsymptomatic in relation to being status post gall bladder 
removal, which warrants a zero percent evaluation.  X-ray 
examination of the abdomen in November 1999 showed no 
evidence of obstruction.  The examiner stated that the 
veteran's symptoms were controlled with medication and that 
there were no other gastrointestinal complaints.  

In light of all evidence of record, the Board finds that the 
veteran's present level of disability more nearly 
approximates the criteria for a 10 percent evaluation under 
DC 7318-7346.  There is no medical evidence showing 
persistent epigastric distress with dysphagia, pyrosis, or 
regurgitation or a material weight gain.  In fact, the 
veteran has gained weight.  Further, he denied hematemesis 
and melena.  The evidence does not show that the veteran's 
symptoms are productive of considerable impairment of health.  
Thus, an evaluation in excess of 10 percent is not warranted.  
Under 38 C.F.R. § 4.114 the assignment of separate 
evaluations under Codes 7318 and 7346 is prohibited.  In 
reaching this decision, the Board has resolved any doubt in 
favor of the veteran.

Accordingly, no more than a 10 percent rating is warranted 
for the veteran's status post cholecystectomy with hiatal 
hernia.  The Board finds that, since this rating has been 
awarded effective the day after separation, a "staged" rating 
is not indicated.  Fenderson, 12 Vet. App. 119.

Incisional hernia

The evidence shows that the veteran's incisional hernia was 
successfully repaired in 1990.  The April 1993 and November 
1999 VA examiners reported that there was no evidence of an 
incisional hernia and described the veteran's scar from the 
repair as well-healed and nontender.  Likewise, the veteran's 
private physician reported that the incisional hernia was 
asymptomatic and could not be seen on examination.  Further, 
the November 1999 examiner noted that the abdominal pain that 
the veteran had experienced was related to the hiatal hernia 
rather than the scar from the incisional hernia repair or 
surgical staple.  The competent medical evidence shows that 
the postoperative wound from incisional hernia repair is 
healed and a belt is not indicated.  Therefore, an evaluation 
in excess of zero percent is not warranted for any period 
during the pendency of this appeal.  Id.  

Further, there is no evidence that this scar is currently 
poorly nourished with repeated ulceration; tender and painful 
on objective demonstration; or productive of limitation of 
function of any part affected.  In fact, the April 1993 VA 
examiner reported that the scar was well-healed and nontender 
and no pain was noted over the scar on VA examination in 
November 1999.  Therefore, a separate or increased evaluation 
based on the scar under 38 C.F.R. § 4.118, Diagnostic Code 
7803-7805 is not warranted at any time during the during the 
period under consideration.  Fenderson, 12 Vet. App. 119.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999) is in order.  The evidence in 
this case fails to show that status post gall bladder removal 
with hiatal hernia and incisional hernia scar now cause or 
have in the past caused marked interference with his 
employment, or that such has in the past or now require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  While the 
veteran testified that he had missed work on occasion due to 
his hernias, Tr. p. 14., this contention is not supported by 
the evidence of record.  In fact, at the November 1999 VA 
examination, the veteran denied any work loss during the 
previous year due to his disabilities.  


ORDER

Service connection for residuals of a cervical spine injury 
is denied.  

An evaluation in excess of 10 percent for status post gall 
bladder with hiatal hernia is denied.  

An evaluation in excess of zero percent for an incisional 
hernia is denied.



		
	JAMES R. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

